DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Application Data Sheet of 3/23/2020 claims priority to U.S. Patent Application No. 16048667. Examiner believes this is a typographical error and the correction application No. is 16048687. This typographical error also appears in para [001] of the Specification. 
If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. The specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
Applicant is required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
As a result of this error, the filing receipt of 3/30/2020 is also incorrect. If applicant receives a filing receipt with missing or incorrect benefit claim information, applicant may request a corrected filing receipt. The Office will not grant a request for a corrected filing receipt to include a benefit claim unless the proper reference to the prior application is included (i) in an ADS (for applications filed on or after 37 CFR 1.78 with a few exceptions. See MPEP § 211.03. If the proper reference was previously submitted in an application filed on or after September 16, 2012, the request for a corrected filing receipt should indicate that the reference was properly and timely made in the ADS. If the proper reference was previously submitted in an application filed prior to September 16, 2012, the request for a corrected filing receipt should indicate that the reference was properly and timely made and where such reference is located (i.e., the specification, an amendment to the specification, or an ADS). The Office may notify applicants on or with the filing receipt that a benefit claim may not have been recognized because the benefit claim was improper but applicants are advised that only the benefit claims that are listed on the filing receipt have been recognized by the Office. Therefore, applicants should carefully and promptly review their filing receipts in order to avoid the need for a petition (37 CFR 1.78 ) and the petition fee. See MPEP § 211.02(a)I.

Response to Arguments
Applicant's arguments filed 11/04/2019 have been fully considered but they are not persuasive.
It is assumed that the above priority issue regarding the mis-identified parent application in the ADS will be corrected and the present application claims priority to U.S. App. No. 16048687 and it’s parents. Claims 2-4, 6-7, and 9-18 have been rejected under 35 U.S.C. § 112(a). The amendments have not addressed the failure to meet the written description requirement. 
According to MPEP § 2163 II. 3. (b), to comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. The current claims require a MEMS device with a first optical circuit and a second optical circuit on the same substrate. This embodiment has not been 
The earliest filing date that can be attributed to the current claims is 1/13/2020, which is the filing date of the present application. Because the claims themselves do not sufficiently describe the device claimed, including a first optical circuit and a second optical circuit on the same substrate, a reasonable search for prior art cannot be conducted for the claimed invention. That is to say, the claims are unexaminable for prior art rejections because the Specification and Drawings to not provide support or context for the claims. Claim 8 has been amended to depend from claim 2, and now is also rejected under 35 U.S.C. § 112(a).
 
The Amendments filed 11/04/2020 have remedied the 35 U.S.C. § 112(b) rejections of the Non-Final Office Action 8/07/2020.

Regarding independent claim 1, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant has not amended or argued against the rejection of claim 1.
Applicant’s arguments regarding dependent claims 19 and 20 are moot as the rejection of independent claim 1 has not been addressed. For purpose of explanation and advancing prosecution, Borwick, III discloses in Fig. 1 for example, an anchor (26) disposed between a MEMS actuator (14) of the MEMS (10) and a platform (12) of the MEMS; an anchor spring (20) coupled to the anchor (26); wherein the MEMS is a rotatable MEMS (R-MEMS) having at least a front surface formed upon die substrate comprising a platform coupled to die MEMS actuator (paras [0016, 0031, 0071]); the MEMS actuator (14) is coupled to the R-MEMS (10) at the anchor (26); and the anchor spring (20) only engages against one of the MEMS actuator (14) and the platform (12) above a predetermined angle of rotation . 

Specification
The attempt to incorporate subject matter into this application by reference to U.S. Patent Application 16/048,687 is ineffective because the wrong application number (16/048.667) is listed. However, for purposes of examination, it will be assumed the mistake will be corrected and priority will be considered appropriately.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2-4 and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims are drawn to a device and a second optical circuit on the same substrate. Neither the Specification not the Figures support this embodiment.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/048,687 [Examiner notes that the ADS incorrectly cites 16/048,067], fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Although the priority application number has been claimed in error, it will be treated as though it will be corrected and thus given the appropriate priority. The present application is a child of, and claims priority to 16/048,687 (again, for purposes of Examination and in an effort to advance prosecution in good faith, benefit will be given to the correct application number). The present application is being given the priority date of 16/048,687. The claims of the present application, as filed, are not original to 16/048,687. Therefore, these claims are being treated as “New or Amended Claims”. See MPEP § 2163 B. These claims, which include a MEMS device with a first optical circuit and a second optical circuit on the same substrate, are not supported by or described in the written description of the parent application. Accordingly, claims 2-4 and 6-18 are not entitled to the benefit of the prior application and stand rejected under 35 U.S.C. 112(a). 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2007/0160321 A1 Wu et al. (herein “Wu”).
Regarding claim 1, Wu discloses in at least Figs. 1, 61-63, 65-67, 76-77C, 80, 83, 85, 86, and 89, a device comprising a microelectromechanical system (MEMS) formed upon a substrate (shown but not labeled, see for example right side of Fig. 89); and an optical circuit formed upon the substrate (see paragraph [0327] wherein chip is optical circuit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0160321 A1 Wu et al. (herein “Wu”) in view of US 2004/0027029 A1 Borwick, III et al. (herein “Borwick, III”).
Regarding claim 19, Wu is silent as to, but Borwick, III discloses an anchor disposed between the MEMS actuator and the platform (paragraph [0016]); an anchor spring coupled to the anchor (paragraph [0033]); wherein the MEMS is a rotatable MEMS (R-MEMS) having at least a front surface formed upon a 
Regarding claim 20, Wu is silent as to, but Borwick, III discloses an anchor disposed between the MEMS actuator and the platform (paragraph [0016]); an anchor spring coupled to the anchor (paragraph [0033]); wherein the MEMS is a rotatable MEMS (R-MEMS) having at least a front surface formed upon a substrate comprising a platform coupled to a MEMS actuator (paragraph [0072]); the MEMS actuator is coupled to the R-MEMS at an anchor (paragraph [0016]); and the geometry and dimensions of the anchor spring are established in dependence upon a required elastic characteristic of the anchor spring (paragraph [0033]); and the geometry of the anchor spring is one of a coil, rectangular, triangular, dual triangular and stepped pyramidic (see Fig. 1, element 20, shown as a rectangle). Borwick, III teaches that such a MEMS actuator exhibits a more rapid response (see paragraph [0078]). Therefore it would have been obvious to one of ordinary skill in the art to include the rotatable MEMs taught by Borwick, III to improve the performance of the device of Wu. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883